By the Court.—Mullin, P. J. (orally, after consultation).
We are of opinion that the defect in this notice of appeal does not affect the jurisdiction of the court. It is but an irregularity ; and therefore the ob*141jection is reduced to the question whether the party objecting was misled.
In this case it does not appear the respondent was misled ; moreover the defect is one which we consider to be waived by his subsequently noticing the cause, and by his stipulation in reference to the time of hearing it.
The motion to dismiss must be denied with ten dollars costs of motion.